452 F.2d 1015
Leslie I. ROGGE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2174.
United States Court of Appeals,Ninth Circuit.
Jan. 19, 1972.

Michael D. Garvey, Houger, Garvey, Schubert & Barnes, Seattle, Wash., for petitioner-appellant.
Stan Pitkin, U. S. Atty., Charles Pinnell, Asst. U. S. Atty., Seattle, Wash., for respondent-appellee.
Before MERRILL, KOELSCH and HUFSTEDLER, Circuit Judges.

ORDER AFFIRMING JUDGMENT

1
The district court's determinations that appellant's pleas of guilty were intelligently made are not clearly erroneous.


2
Accordingly, the judgment denying appellant's application-under 28 U.S.C. Sec. 2255-to set aside the convictions, is


3
Affirmed.